TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00009-CV
                                     NO. 03-06-00137-CV



                               Maggie McLenning, Appellant

                                               v.

                                  Barbara Piccinni, Appellee




           FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY,
      NO. C-1-CV-05-000845, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The appellant has filed an unopposed motion asking this Court to dismiss the appeal.

See Tex. R. App. P. 42(a)(1). We grant the motion and dismiss the appeal.




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Waldrop

Dismissed on Appellant’s Motion

Filed: June 14, 2006